UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7494



UNITED STATES OF AMERICA,

                                             Respondent - Appellee,

          versus


GEORGE ALDEN BROWN,

                                            Petitioner - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-99-242, CA-01-2348-2-23)


Submitted:   April 25, 2003                 Decided:   May 30, 2003


Before NIEMEYER, GREGORY, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Alden Brown, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Alden Brown seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.    An appeal may not be

taken from the final order in a motion under § 2255 unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).    We have independently reviewed the

record and conclude Brown has not made the requisite showing.    See

Miller-El v. Cockrell,           U.S.   , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                   2